UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 IMPAX LABORATORIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMPAX LABORATORIES, INC. 30831 Huntwood Avenue Hayward, California 94544 (510) 240-6000 SUPPLEMENT TO PROXY STATEMENT 2 The purpose of this supplement, dated May 2, 2013 (this “Supplement”), to the definitive proxy statement (the “Proxy Statement”) of Impax Laboratories, Inc. (the “Company”), filed with the Securities and Exchange Commission on April 15, 2013, relating to the Company’s 2013 Annual Meeting of Stockholders to be held on Tuesday, May 14, 2013, is to correct an inadvertent error in the number of securities remaining available for future issuance under equity compensation plans in the “Equity Compensation Plan Information” table appearing on page 51 of the Proxy Statement.The corrected table is as follows: EQUITY COMPENSATION PLAN INFORMATION The following table provides information as of December 31, 2012 regarding compensation plans under which our equity securities are authorized for issuance: Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights ($) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Equity compensation plans approved by stockholders Equity compensation plans not approved by stockholders Total Represents options issued pursuant to our 2002 Plan and the 1999 Plan. Represents 191,622 shares of common stock available for future issuance under our Non-Qualified Employee Stock Purchase Plan. Except as described above, this Supplement does not modify, amend, supplement or otherwise affect the Proxy Statement. 1
